Case 1:21-cv-20505-JAL Document 1 Entered on FLSD Docket 02/05/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

 DOUG LONGHINI, Individually,             :
                                          :
               Plaintiff,                 :
                                          :
 vs.                                      :              Case No.
                                          :
 B & JCM DORAL DEVELOPMENT, L.L.C., a :
 Florida Limited Liability Company,       :
                                          :
               Defendant.                 :
 _______________________________________/

                                           COMPLAINT
                                    (Injunctive Relief Demanded)

        Plaintiff, DOUG LONGHINI, Individually, and on behalf of all other mobility impaired

 individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

 B & JCM DORAL DEVELOPMENT, L.L.C., a Florida Limited Liability Company, (sometimes

 referred to as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and

 costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

 1.     Plaintiff, Doug Longhini, is an individual residing in Miami, Florida, in the County of

        Miami-Dade, whose address is 5205 SW 141st Avenue, Miami, FL 33175.

 2.     Defendant’s property, Doral Park Centre is located at 3905 NW 107th Avenue, Doral, FL

        33178, in the County of Miami-Dade.

 3.     Venue is properly located in the Southern District of Florida because venue lies in the

        judicial district of the property situs. The Defendant’s property is located in and does

        business within this judicial district.

 4.     Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original

        jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Case 1:21-cv-20505-JAL Document 1 Entered on FLSD Docket 02/05/2021 Page 2 of 10




       Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201

       and § 2202.

 5.    Plaintiff Doug Longhini is a Florida resident, is sui juris, and qualifies as an individual

       with disabilities as defined by the ADA. Doug Longhini has cerebral palsy and requires

       the use of a wheelchair to ambulate. Mr. Longhini has very limited use of his hands and

       cannot operate any mechanisms which require tight grasping or twisting of the wrist. Mr.

       Longhini regularly goes to the subject property to bank at First Bank Florida – Doral

       Branch, to eat and shop there, to enjoy the Doral area and as part of his advocacy to

       ensure public accommodations comply with the Americans with Disabilities Act. Mr.

       Longhini definitely intends to return to the subject property in the near future to avail

       himself of the goods and services offered to the public at the subject property, and will in

       the future continue to encounter architectural barriers at the subject property, until the

       barriers are corrected. The barriers to access have endangered his safety.

 6.    Defendant owns, leases, leases to, or operates a place of public accommodation as

       defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and

       36.104. Defendant is responsible for complying with the obligations of the ADA. The

       place of public accommodation that the Defendant owns, operates, leases or leases to is

       known as Doral Park Centre, and is located at 3905 NW 107th Avenue, Doral, FL 33178.

 7.    DOUG LONGHINI has a realistic, credible, existing and continuing threat of

       discrimination from the Defendant’s non-compliance with the ADA with respect to the

       property as described but not necessarily limited to the allegations in paragraph 9 of this

       complaint.    Plaintiff has reasonable grounds to believe that he will continue to be



                                                2
Case 1:21-cv-20505-JAL Document 1 Entered on FLSD Docket 02/05/2021 Page 3 of 10




       subjected to discrimination in violation of the ADA by the Defendant. Doug Longhini

       desires to visit the Doral Park Centre, not only to avail himself of the goods and services

       available at the property, but to assure himself that this property is in compliance with the

       ADA so that he and others similarly situated will have full and equal enjoyment of the

       property without fear of discrimination.

 8.    The Defendant has discriminated against the individual Plaintiff by denying him access

       to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

       and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

 9.    The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff

       in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

       1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

       $500,000 or less). A preliminary inspection of the Doral Park Centre has shown that

       violations exist. These violations that Doug Longhini has personally encountered or

       observed include, but are not limited to:

              Parking

          a) The required number of accessible parking spaces is not provided, violating
             Section 4.1.2(5a) and 4.6.1 of the ADAAG and Section 208.2.4 of the 2010 ADA
             Standards, whose resolution is readily achievable.

              Entrance Access and Path of Travel

          b) There are objects on the path of travel at the facility that protrude more than the
             maximum allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the
             2010 ADA Standards, whose resolution is readily achievable.

          c) The plaintiff had difficulty traversing the path of travel due to abrupt changes in
             level. Violation: There are changes in levels of greater than ½ inch, violating
             Sections 4.3.8 and 4.5.2 of the ADAAG and Section 303 of the 2010 ADA
             Standards, whose resolution is readily achievable.


                                                   3
Case 1:21-cv-20505-JAL Document 1 Entered on FLSD Docket 02/05/2021 Page 4 of 10




          d) The plaintiff had difficulty traversing the path of travel, as there are cross slopes
             in excess of 2%. Violation: The path of travel contains excessive cross slopes in
             violation of Section 4.3.7 of the ADAAG and Section 403.3 of the 2010 ADA
             Standards, whose resolution is readily achievable.

          e) The plaintiff had difficulty traversing the path of travel, as it was not continuous
             and accessible. Violation: There are inaccessible routes between sections of the
             facility. These are violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5
             of the ADAAG and Sections 206.2.2, 303, 402 and 403, whose resolution is
             readily achievable.

          f) The plaintiff could not enter tenant spaces without assistance, as the required level
             landing is not provided. Violation: A level landing that is 60 inches minimum
             perpendicular to the doorway is not provided at accessible entrances violating
             Section 4.13.6 and Figure 25(a) of the ADAAG and Section 404.2.4 of the 2010
             ADA Standards, whose resolution is readily achievable.

          g) The plaintiff had difficulty entering tenant spaces without assistance, as the
             entrance thresholds are too high. Violation: There are threshold rises in excess of
             ½ inch at the tenant entrances, violating Section 4.13.8 of the ADAAG and
             Section 404.2.5 of the 2010 ADA Standards, whose resolution is readily
             achievable.

          h) The plaintiff had difficulty using some of the curb ramps, as the slopes are
             excessive. Violation: There are curb ramps at the facility that contain excessive
             slopes, violating Section 4.7.2 of the ADAAG and Sections 405.2 and 406.1 of
             the 2010 ADA Standards, whose resolution is readily achievable.

             Public Restrooms

          i) The plaintiff could not use the lavatories outside the accessible toilet compartment
             without assistance, as the required knee clearance is not provided. Violation:
             There are lavatories in public restrooms without the required knee clearance
             provided, violating the requirements in Section 4.19.2 and Figure 31 of the
             ADAAG and Sections 213.3.4, 306.3, and 606.2 of the 2010 ADA Standards,
             whose resolution is readily achievable.

          j) The plaintiff could not use the accessible toilet compartment door without
             assistance, as it is not self-closing and does not have compliant door hardware.
             Violation: The accessible toilet compartment door does not provide hardware and
             features that comply with Sections 4.17.5 and 4.13.9 of the ADAAG and Sections
             309.4 and 604.8.1.2 of the 2010 ADA Standards, whose resolution is readily
             achievable.



                                                   4
Case 1:21-cv-20505-JAL Document 1 Entered on FLSD Docket 02/05/2021 Page 5 of 10




          k) The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes
             are not wrapped. Violation: The lavatory pipes are not fully wrapped or insulated
             violating Section 4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA
             Standards, whose resolution is readily achievable.

          l) The plaintiff could not transfer to the toilet without assistance, as objects are
             mounted less than 12” above a grab bar obstructing its use. Violation: The grab
             bars in the accessible toilet compartment do not comply with the requirements
             prescribed in Sections 4.17.6 and 4.26 of the ADAAG and Section 609.3 of the
             2010 ADA Standards, whose resolution is readily achievable.


             BRAIN FREEZE

             Access to Goods and Services

          m) There is seating provided at the facility that does not comply with the standards
             prescribed in Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010
             ADA Standards, whose resolution is readily achievable.

             Public Restrooms

          n) The plaintiff could not enter the restroom without assistance, as the required
             maneuvering clearance is not provided on the push side. Violation: The restroom
             door does not provide the required latch side clearance violating Section 4.13.6 of
             the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is
             readily achievable.

          o) The plaintiff had difficulty opening the restroom door without assistance, as the
             door pressure to open the door is excessive. Violation: There are doors at the
             facility that require excessive force to open them, in violation of Section 4.13.11
             of the ADAAG and Section 404.2.9 of the 2010 ADA Standards, whose
             resolution is readily achievable.

          p) The plaintiff could not exit the restroom without assistance, as the required
             maneuvering clearance is not provided. Violation: The restroom door does not
             provide the required latch side clearance violating Section 4.13.6 of the ADAAG
             and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily
             achievable.

          q) The plaintiff could not transfer to the toilet without assistance, as a trashcan
             obstructs the clear floor space. Violation: The required clear floor space is not
             provided next to the toilet, violating Section 4.16.2 & Figure 28 of the ADAAG,
             28 CFR 36.211, and 604.3 of the 2010 ADA Standards, whose resolution is
             readily achievable.

                                                  5
Case 1:21-cv-20505-JAL Document 1 Entered on FLSD Docket 02/05/2021 Page 6 of 10




          r) The plaintiff had difficulty using the toilet paper due to the roll not being located
             within a dispenser. Violation: Elements in the restroom are not readily accessible
             and usable by persons with disabilities, violating 28 CFR 36.211, whose
             resolution is readily achievable.

          s) The plaintiff could not transfer to the toilet without assistance, as the side grab bar
             is not at the required location. Violation: The grab bars do not comply with the
             requirements prescribed in Section 4.16.4 & Figure 29 of the ADAAG and
             Section 604.5.1 of the 2010 ADA Standards, whose resolution is readily
             achievable.


              CAFFE TORALDO

              Public Restrooms

          t) The plaintiff had difficulty using the locking mechanism on the restroom door
             without assistance, as it requires tight grasping. Violation: The restroom door has
             non-compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4
             of the ADAAG and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose
             resolution is readily achievable.

          u) The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes
             are not wrapped. Violation: The lavatory pipes are not fully wrapped or insulated
             violating Section 4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA
             Standards, whose resolution is readily achievable.

          v) The plaintiff could not enter the restroom without assistance, as the required
             maneuvering clearance is not provided. Violation: The restroom door does not
             provide the required latch side clearance violating Section 4.13.6 of the ADAAG
             and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily
             achievable.

              Maintenance

          w) The accessible features of the facility are not maintained, creating barriers to
             access for the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

 10.   All of the foregoing violations are also violations of the 1991 Americans with Disabilities

       Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

       as promulgated by the U.S. Department of Justice.


                                                    6
Case 1:21-cv-20505-JAL Document 1 Entered on FLSD Docket 02/05/2021 Page 7 of 10




 11.   The discriminatory violations described in paragraph 10 are not an exclusive list of the

       Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

       public accommodation in order to photograph and measure all of the discriminatory acts

       violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

       individuals similarly situated, have been denied access to, and have been denied the

       benefits of services, programs and activities of the Defendant’s buildings and its

       facilities, and have otherwise been discriminated against and damaged by the Defendant

       because of the Defendant’s ADA violations, as set forth above. The individual Plaintiff,

       and all others similarly situated, will continue to suffer such discrimination, injury and

       damage without the immediate relief provided by the ADA as requested herein. In order

       to remedy this discriminatory situation, the Plaintiff requires an inspection of the

       Defendant’s place of public accommodation in order to determine all of the areas of non-

       compliance with the Americans with Disabilities Act.

 12.   Defendant has discriminated against the individual by denying him access to full and

       equal enjoyment of the goods, services, facilities, privileges, advantages and/or

       accommodations of their places of public accommodation or commercial facilities in

       violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the

       Defendant continues to discriminate against the Plaintiff, and all those similarly situated

       by failing to make reasonable modifications in policies, practices or procedures, when

       such modifications are necessary to afford all offered goods, services, facilities,

       privileges, advantages or accommodations to individuals with disabilities; and by failing

       to take such efforts that may be necessary to ensure that no individual with a disability is



                                                7
Case 1:21-cv-20505-JAL Document 1 Entered on FLSD Docket 02/05/2021 Page 8 of 10




       excluded, denied services, segregated or otherwise treated differently than other

       individuals because of the absence of auxiliary aids and services.

 13.   Plaintiff is without adequate remedy at law and is suffering irreparable harm.

       Considering the balance of hardships between the Plaintiff and Defendant, a remedy in

       equity is warranted.    Furthermore, the public interest would not be disserved by a

       permanent injunction. Plaintiff has retained the undersigned counsel and is entitled to

       recover attorney’s fees, costs and litigation expenses from the Defendant pursuant to 42

       U.S.C. § 12205 and 28 CFR 36.505.

 14.   Defendant is required to remove the existing architectural barriers to the physically

       disabled when such removal is readily achievable for its place of public accommodation

       that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there

       has been an alteration to Defendant’s place of public accommodation since January 26,

       1992, then the Defendant is required to ensure to the maximum extent feasible, that the

       altered portions of the facilities are readily accessible to and useable by individuals with

       disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the

       Defendant’s facilities are ones which were designed and constructed for first occupancy

       subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s

       facilities must be readily accessible to and useable by individuals with disabilities as

       defined by the ADA.

 15.   Notice to Defendant is not required as a result of the Defendant’s failure to cure the

       violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer




                                                8
Case 1:21-cv-20505-JAL Document 1 Entered on FLSD Docket 02/05/2021 Page 9 of 10




       employees and gross receipts of $500,000 or less). All other conditions precedent have

       been met by Plaintiff or waived by the Defendant.

 16.   Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

       Injunctive Relief, including an order to require the Defendant to alter the Doral Park

       Centre to make those facilities readily accessible to and useable by the Plaintiff and all

       other persons with disabilities as defined by the ADA; or by closing the facilities until

       such time as the Defendant cures its violations of the ADA.

 WHEREFORE, Plaintiff respectfully requests:

       a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

              commencement of the subject lawsuit is in violation of Title III of the Americans

              with Disabilities Act, 42 U.S.C. § 12181 et seq.

       b.     Injunctive relief against the Defendant including an order to make all readily

              achievable alterations to the facilities; or to make such facilities readily accessible

              to and usable by individuals with disabilities to the extent required by the ADA;

              and to require the Defendant to make reasonable modifications in policies,

              practices or procedures, when such modifications are necessary to afford all

              offered goods, services, facilities, privileges, advantages or accommodations to

              individuals with disabilities; and by failing to take such steps that may be

              necessary to ensure that no individual with a disability is excluded, denied

              services, segregated or otherwise treated differently than other individuals

              because of the absence of auxiliary aids and services.




                                                9
Case 1:21-cv-20505-JAL Document 1 Entered on FLSD Docket 02/05/2021 Page 10 of 10




        c.    An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

              § 12205.

        d.    Such other relief as the Court deems just and proper, and/or is allowable under

              Title III of the Americans with Disabilities Act.

              Dated: 2/4/21____             Respectfully Submitted,

                                            /s/ John P. Fuller______________
                                            John P. Fuller, Esquire
                                            Florida Bar No. 276847
                                            FULLER, FULLER & ASSOCIATES, P.A.
                                            12000 Biscayne Blvd., Suite 502
                                            North Miami, FL 33181
                                            (305) 891-5199
                                            (305) 893-9505 - Facsimile
                                            jpf@fullerfuller.com

                                            Counsel for Plaintiff, Doug Longhini




                                               10
